DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 1/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim(s) 17-21 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
first and second stent assemblies being positioned in different first and second lumens (as required within claim 14) 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 1, lines -16: Applicant claims, “wherein the stent assembly is configured to expand […]wherein the target expanded stent diameter(s) is/are within the range of expanded diameters”; It is unclear, and therefore indefinite, how the structural features can be steps as part of the instructions (as there is no action described/ associated with the structural features).  Instead it would made more sense if the aforementioned structural features be associated with the step of providing a stent assembly, such that the provided stent assembly has the claimed structural features.  Claim(s) 2-6, which depend from claim 1, inherit all the problems associated with claim 1.
Within claim 7, line 11: Applicant claims, “the range of the one or more expanded diameters”; it is unclear, and therefore indefinite, if this is referring to the range of expanded diameters (within claim 
Within claim 8, line 3: Applicant claims, “an expanded diameter”; it is unclear, and therefore indefinite, if this is the same as OR different from the one or more expanded diameters (within claim 7, line 9).
Within claim 14, lines 15-19: Applicant claims, “wherein the first and second stent assemblies are at least substantially identical, and the second expanded diameter is greater than the first expanded diameter […] wherein the second radial force is greater than about 50% of the first radial force”; it is unclear, and therefore indefinite, how the first and second stent assemblies can be substantially identical AND have different expanded diameters and exert different radial forces.  It is unclear what is included/ meant by substantially identical?  Does this require the same material?  Same strut design/ layout?  Same individual strut widths/ thicknesses?  Claim(s) 15-16, which depend from claim 14, inherit all the problems associated with claim 14.
Claim 16 recites the limitation "the retracted state to the deployed state" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner is assuming these retracted and deployed states correspond to the retracted and deployed states of the stent assemblies as a whole (within claim 14).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-12, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Dickinson et al. (US 2015/0374486 A1).
With respect to claim 1:
	Dickinson et al. discloses a method of using a stent assembly (interconnecting using device 100, as seen in figs. 8-9, or device 150/160, as seen in figs. 12-13) adapted to stent (maybe used to repair a damaged blood vessel or treat a vessel with deformation) a range of body lumen sizes (paragraph [0189]) comprising:
Providing stenting instructions (instructions for each disclosed step/action are included) (paragraphs [0057, 0259]), which comprise instructions to:	
Estimate body lumen diameter(s) associated with a portion of a body lumen (anatomy/ passages 116, 118) in which a stent assembly (device 100/150/160) will be placed (in order device 100/150/160 to be tailored the anatomy/ passages 116, 118 of an individual patient the geometry/ diameter of said anatomy must be estimated) (paragraphs [0138, 0160]);
Determine, based on the estimated base reference diameter(s), target expanded stent diameter(s) of the stent assembly (device 100/150/160) (in order for the device 100/150/160 to correspond to the anatomical shape of the native anatomy a determination must be made on the size/ shape of the device 100/150/160 which will at least partially correspond) (paragraphs [0138, 0160]);

The stent assembly (device 100/150/160) is configured to (paragraph [0138]) expand from an initial diameter (prior to expansion) to one or more expanded diameters (after expansion) within a range of expanded diameters (paragraphs [0132-0133, 0142-0143]) while applying a radial force (outward radial force/ radial strength) of about 02.20N/mm to about 0.33N/mm (paragraphs [0134, 0181]);
Wherein the range of expanded diameters (after expansion) is from about 5.5 mm to about 9 mm (1-10mm) (paragraphs [0161, 0178]); and 
Wherein the target expanded stent diameter(s) is/are within the range of the one or more expanded diameters (in order for the end portions 102 or 104 of the device 100/150/160 to at least partially correspond to the anatomy/ passage 116, 118) (paragraph [0160]); and 
Implant the stent assembly (device 100/150/160) in the portion of the body lumen (anatomy/ passages 116, 118) (paragraph [0142]); and 
Providing the selected stent assembly (device 100/150/160) in association with the stenting instructions (instructions) (paragraphs [0057, 0259]).
With respect to claim 2:
Wherien the stent assembly (device 100/150/160) is configured to expand to all diameters within the range of expanded diameters (the device may expand to any diameter 1-12mm) (paragraph [0178]).
With respect to claim 3:
Wherein when the portion of the body lumen (anatomy/ passages 116, 118) in which the stent assembly (device 100/150/160) will be placed comprises a lesion (deformation or damaged portion of the blood vessel which will be covered by intermediate portion 106) (paragraph [0189]); and 

A first estimated body lumen diameter (diameter of anatomy/ passages 116, 118 where one of the end portions 102 or 104 will be anchored) that is spaced in a first direction from the lesion (deformation or damaged portion of the blood vessel which will be covered by intermediate portion 106) (paragraph [0189]); and 
A second estimated body lumen diameter (diameter of anatomy/ passages 116, 118 where one of the end portions 102 or 104 will be anchored) that is spaced in a second direction from the lesion (deformation or damaged portion of the blood vessel which will be covered by intermediate portion 106) (paragraph [0189]);
Wherein the first direction is opposite the second direction (the end portions 102 and 104 are on opposite sides of the intermediate portion 106, in order to act as anchors thereto, which will align with the lesion) (paragraph [0189]).
With respect to claim 4:
Wherein the instructions further comprise instructions to (paragraphs [0057, 0259]):
When the portion of the body lumen (anatomy/ passage 116, 118) defines varying body lumen diameters (all arteries and veins have some amount of taper associated with distance from the heart) (paragraph [0160]), allow a first portion of the stent assembly (one of end portions 102 or 104 of device 100/150/160) to expand to a first expanded diameter (after expansion diameter of one of end portions 102 or 104 of device 100/150/160) that is within the range of expanded diameters and allow a second portion of the stent assembly (the other end portions 102 or 104 of device 100/150/160) to expand to a second expanded diameter (after expansion diameter of the other end portions 102 or 104 of device 100/150/160) that is within the range of expanded diameters (paragraphs [0138, 0160-0161]).
With respect to claim 5:

With respect to claim 7:
	Dickinson et al. discloses a method of stenting (interconnecting using end portions 102 or 104 of device 100, as seen in figs. 8-9 or device 150/160, as seen in figs. 12-13) comprising:
	Estimating a base reference diameter(s) associated with a portion of a body lumen (anatomy/ passages 116, 118) in which a stent assembly (end portions 102 or 104 of device 100/150/160) will be placed (in order for the end portions 102 or 104 of device 100/150/160 to be tailored the anatomy/ passages 116, 118 of an individual patient the geometry/ diameter of said anatomy must be estimated) (paragraphs [0138, 0160]);
Determining, based on the estimated base reference diameter(s), target expanded stent diameter(s) of the stent assembly (end portions 102 or 104 of device 100/150/160) which is to be placed in the portion of the body lumen (anatomy/ passages 116, 118) (in order for the end portions 102 or 104 of device 100/150/160 to correspond to the anatomical shape of the native anatomy a determination must be made on the size/ shape of the device 100/150/160 which will at least partially correspond) (paragraphs [0138, 0160]);
Selecting the stent assembly (end portions 102 or 104 of device 100/150/160) for stenting the portion of the body lumen (anatomy/ passages 116, 118) wherein the stent assembly (end portions 102 or 104 of device 100/150/160) is configured to (paragraph [0138]):
Expand from an initial diameter (prior to expansion) to one or more expanded diameters (after expansion) within a range of expanded diameters (paragraphs [0132-0133, 0142-0143]);
Wherein the range of the one or more expanded diameters (after expansion) is from about 5.5 mm to about 9 mm (1-10mm) (paragraphs [0161, 0178]); and 

Apply a chronic radial force (outward radial force/ radial strength) to a wall that forms the portion of the body lumen (impart an outward radial force) in which the stent assembly (end portions 102 or 104 of device 100/150/160) will be placed, wherein the chronic radial force is less than about 0.33 N/mm (paragraphs [0134, 0181]); and
Implanting the stent assembly (end portions 102 or 104 of device 100/150/160) in the portion of the body lumen (anatomy/ passages 116, 118) (paragraph [0142]).
With respect to claim 8:
Wherein implanting the stent assembly (end portions 102 or 104 of device 100/150/160) in the portion of the body lumen (anatomy/ passages 116, 118) comprises allowing the stent assembly (end portions 102 or 104 of device 100/150/160) to expand to an expanded diameter within the range of expanded diameters such that the stent assembly (end portions 102 or 104 of device 100/150/160) applies the chronic radial force (outward radial force/ radial strength) to the wall that forms the portion of the body lumen (anatomy/ passages 116, 118) in which the stent assembly (end portions 102 or 104 of device 100/150/160) will be placed (paragraphs [0134, 0142-0143, 0181]); and
Wherein the chronic radial force (outward radial force/ radial strength) is greater than about 0.20 N/mm (paragraph [0181]).
With respect to claim 9:
Wherien the stent assembly (end portions 102 or 104 of device 100/150/160) is configured to expand to all diameters between about 5.5 mm and about 9 mm (the device may expand to any diameter 1-12mm) (paragraph [0178]).
With respect to claim 10:

Allowing a first portion (further from intermediate portion 106) of the stent assembly (end portions 102 or 104 of device 100/150/160) to expand to a first expanded diameter (diameter of end portion 102 or 104 further from intermediate portion 106) that is within the range of the one or more expanded diameters such that the first portion (further from intermediate portion 106) of the stent assembly (end portions 102 or 104 of device 100/150/160) applies the chronic radial force (outward radial force/ radial strength) to the wall that forms the portion of the body lumen (anatomy/ passages 116, 118) in which the stent assembly (end portions 102 or 104 of device 100/150/160) will be placed (paragraphs [0160-0161]); and
Allowing a second portion (closer to intermediate portion 106) of the stent assembly (end portions 102 or 104 of device 100/150/160) to expand to a second expanded diameter (diameter of end portion 102 or 104 closer to intermediate portion 106) that is within the range of one or more expanded diameters such that the second portion (closer to intermediate portion 106) of the stent assembly (end portions 102 or 104 of device 100/150/160) applies the chronic radial force (outward radial force/ radial strength) to the wall that forms the portion of the body lumen (anatomy/ passages 116, 118) in which the stent assembly (end portions 102 or 104 of device 100/150/160) will be placed (paragraphs [0160-0161]); and
Wherein the chronic radial force (outward radial force/ radial strength) is greater than about 0.20 N/mm (paragraph [0181]).
With respect to claim 11:

With respect to claim 12:
Wherein allowing the first portion (further from intermediate portion 106) of the stent assembly (end portions 102 or 104 of device 100/150/160) to expand to the first expanded diameter (diameter of end portion 102 or 104 further from intermediate portion 106) and allowing the second portion (closer to intermediate portion 106) of the stent assembly (end portions 102 or 104 of device 100/150/160) to expand to the second expanded diameter (diameter of end portion 102 or 104 closer to intermediate portion 106) occurs simultaneously (paragraph [0145]).
	With respect to claim 14:
	Dickinson et al. discloses a method of stenting (interconnecting using device 100, as seen in figs. 8-9 or device 150/160, as seen in figs. 12-13) a plurality of body lumens (paragraphs [0126, 0154, 0160]), which comprises:
	Positioning a first stent assembly (proximal end portion 102, as seen in figs. 8-9, 12-13) in a retracted state (prior to being expanded) within a first body lumen (passage 116) (paragraphs [0132-0133, 0142]);
Expanding (after being expanded) the first stent assembly (proximal end portion 102) to place the first stent assembly (proximal end portion 102) in a deployed state (after being expanded) within the first body lumen (passage 116) (paragraphs [0132-0133, 0142-0143]);
Wherein, when the first stent assembly (proximal end portion 102) is in the deployed state (after being expanded), the first stent assembly (proximal end portion 102) has a first expanded diameter and a applies a first radial forces (outward radial force) to a first wall (inner wall) that forms the first body lumen (passage 116) (paragraph [0134]); 

Expanding (after being expanded) the second stent assembly (distal end portion 104) to place the second stent (distal end portion 104) in a deployed state (after being expanded) within the second lumen (passage 118) (paragraphs [0132-0133, 0142-0143]);
Wherein, when the second stent assembly (distal end portion 104) is in the deployed state (after being expanded), the second stent assembly (distal end portion 104) has a second expanded diameter and applies a second radial force (outward radial force) to a second wall (inner wall) that forms the second body (passage 118) (paragraph [0134]);
Wherein the first and second stent assemblies (proximal and distal end portions 102, 104) are at least substantially identical (cut patterns maybe the same) (paragraph [0158]), and the second expanded diameter (diameter of distal end portion 104) is greater than the first expanded diameter (diameter of proximal end portion 102) (paragraph [0154]);
Wherein the second expanded diameter (diameter of distal end portion 104, being between 3-10mm) is between about 220% to about 110% of the first expanded diameter (diameter of proximal end portion 102 being 1-5mm) (paragraph 0161]); and
Wherein the second radial force (outward radial force provided by distal end portion 104) is greater than about 50% of the first radial force (outward radial force provided by proximal end portion 102) (radial force is considered a parameter which can vary over the various portions) (paragraph [0155]).
With respect to claim 15:
Wherein expanding (after being expanded) the second stent assembly (distal end portion 104) to place the second stent assembly (distal end portion 104) in the deployed state (after being expanded) 
Expanding a first portion (closer to the intermediate portion 106) of the second stent assembly (distal end portion 104) to the second expanded diameter (diameter of distal end portion 104) that is within a range of expanded diameters (paragraph [0160]); and
Expanding a second portion (further from the intermediate portion 106) of the second stent assembly (distal end portion 104) to a third expanded diameter that is within the range of expanded diameters (paragraph [0160]); and 
wherein the range of expanded diameters is from about 9 mm to about 5.5 mm (between 3-10mm) (paragraphs [0161, 0178]).
Allowable Subject Matter
Claim(s) 6, 13, 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233.  The examiner can normally be reached on M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REBECCA S PRESTON/               Examiner, Art Unit 3774